Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145116                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  PATRICK J. KENNEY,                                                                                Bridget M. McCormack
             Plaintiff-Appellant,                                                                         David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 145116
                                                                    COA: 304900
                                                                    Wayne CC: 11-003828-AH
  WARDEN RAYMOND BOOKER,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the briefs and oral arguments of the parties having been
  considered by the Court, we AFFIRM the April 3, 2012 judgment of the Court of
  Appeals. Save for limited exceptions, “[a]n action for habeas corpus . . . may be brought
  by or on the behalf of any person restrained of his liberty within this state under any
  pretense whatsoever.” MCL 600.4307. Habeas relief is appropriate only where a habeas
  petitioner can show a radical defect that renders a proceeding or judgment void. In re
  Stone, 295 Mich 207, 209 (1940). Habeas corpus does not function as a writ of error, In
  re Joseph, 206 Mich 659, 661-662 (1919), and it “is not available to test questions of
  evidence,” In re Stone at 212. The plaintiff here challenges the legal standard employed
  by the Parole Board to revoke his parole and claims that the evidence was insufficient to
  establish an actual violation of parole. These alleged errors do not constitute radical
  defects that render void the proceedings of the Parole Board. Accordingly, the plaintiff is
  not entitled to habeas relief.

         CAVANAGH, J., concurs in the result only.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 24, 2013                        _________________________________________
           t0521                                                               Clerk